DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 04/01/2020 and the IDS filed 05/07/2020.

Claims 1-2, 4, 8, 12, 13, 15, 18, 19, 21, 25, 27, 29, 32, 36, 39, 43, 46, 47 are pending and being examined.  Claims 3, 5-7, 9-11, 14, 16-17, 20, 22-24, 26, 28, 30-31, 33-35, 37-38, 40-42, 44-45 are canceled.  Claim 48 is canceled through an Examiner’s Amendment.  

Claims 1-2, 4, 8, 12, 13, 15, 18, 19, 21, 25, 27, 29, 32, 36, 39, 43, 46, 47 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachel Near on 05/31/2022.
The application has been amended as follows: 
Claims 48 is canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious all of the cumulative limitations of independent claim 1 with particular attention to “contacting a solid comprising aluminum with a Ga-based liquid alloy to dissolve at least a portion of the aluminum from the solid”.
Askhadullin (Askhadullin et al., “Liquid metal technology of synthesis of AIOOH anisotropic nanostructured aerogel”, Nuclear Energy and Technology, 2017, 3(1), 43-48).
Askhadullin teaches a method for production of aerogel nanostructures using the example of AlOOH aerogel with involvement of liquid metals (Askhadullin, abstract).  Askhadullin teaches synthesizing aerogel from Ga-Al fusion through dissolution of aluminum and oxidation of dissolved aluminum with water steam (Askhadullin, “Results of experimental studies. Obtaining pilot aerogel samples” section on pp. 44-45). 
Askhadullin does not teach nor obviate providing aluminum as a solid and using a Ga-based liquid alloy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/
Primary Examiner, Art Unit 1734